Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a “INFORMATION PROCESSING APPARATUS FOR DETERMINING AND DISPLAYING ERRORS” [Closest Prior Art: Naka (US-2015/0002878): Figs 9, 10, par 0094-0097; Ueno (US-2007/0244928): Figs 7, 8A-8B, par 0036-0039, 0063-0070, 0105-0107, 0109-0112; Tanaka (US-2013/0272725): Fig 4, par 0024, 0059-0064, 0086; Masuzawa (US-2018/0143795): par 0053, 0059; Kawaguchi (US-2021/0255815): par 0042-0044, 0067-0071].
In response to the Office Action mailed on 10/21/2021, Applicant’s request in view of the amendments/arguments have been reviewed and respectfully considered [See Applicant’s Arguments: page 8, last paragraph- page 9, last paragraph], independent claims 1, 11 and 12 are allowed for at least the reasons followed:
Naka in view of Ueno, Tanaka, Masuzawa and further in view of the prior art searched and/or cited does not teach nor render obvious the combination of limitations including “An information printing apparatus comprising: a history-information acquiring section configured to acquire, from a plurality of printers, history information indicating errors that occurred in the printers and printing media used in the printers; a statistical-information acquiring section configured to acquire, based on the history information, statistical information obtained by collecting statistics of the errors for each of the printing media; and an output control section configured to cause a display section to output the statistical information for each of the printing media, wherein the history information includes error information indicating types of the errors and printing media setting information concerning setting of the printing media, when the error information indicates occurrence of a jam of the printing medium, the statistical-information acquiring section acquires an occurrence rate of the jam, and the output control section causes the display section to output at least one of a screen for urging a change from the printing medium, an occurrence rate of the jam of which is relatively high, to the printing medium, an occurrence rate of the jam of which is relatively low, a screen for urging a change from media tension, an occurrence rate of the jam in which is relatively high, to the media tension, an occurrence rate of the jam in which is relatively low, and a screen for urging a change from a platen gap, an occurrence rate of the jam in which is relatively high, to the platen gap, an occurrence rate of the jam in which is relatively low” as recited in independent claim 1 [similar method claim 11];
“An information printing apparatus comprising: a history-information acquiring section configured to acquire, from a plurality of printers, history information indicating errors that occurred in the printers and printing media used in the printers; a statistical-information acquiring section configured to acquire, based on the history information, statistical information obtained by collecting statistics of the errors for each of the printing media; and an output control section configured to cause a display section to output the statistical information for each of the printing media, wherein the history information includes setting environment information indicating a setting environment of the printer, the statistical-information acquiring section acquires the statistical information for of the setting environment information, and the output control section causes the display section to output the statistical information of the setting environment information, and the setting environment information includes for at least each one the air pressure, presence or absence of inclination of a surface on which the printer is set, presence or absence of vibration and noise, and brightness” as recited in independent claim 12.

Therefore, claims 1-7, 9 and 11-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677